DETAILED ACTION
Claim Objections
Claims 2 & 4-7 are objected to because of the following informalities: The media.  Appropriate correction is required for a consistency in claimed languages, e.g., The one or more storage media.

Claim 3 is objected to because of the following informalities: The media of claim 3.  Appropriate correction is required, e.g., The one or more storage media of claim [[3]] 1.

Claims 9-16 are objected to because of the following informalities: The method.  Appropriate correction is required for a consistency in claimed languages, e.g., The computer-implemented method.

Claims 18-20 are objected to because of the following informalities: The system.  Appropriate correction is required for a consistency in claimed languages, e.g., The search system.

Reason For Allowance
Claims 1, 8 & 17 are allowed.

Claims 2-7, 9-16 & 18-20 are objected to, but would be allowable if rewritten for a consistency in claimed languages.

The following is an examiner’s statement of reasons for allowance: 
applying a group search ranker based on the identified user group to a set of item listings associated with an item listing classification comprising item listing classification options, the group search ranker ranking item listings within the set of item listings, wherein the user group is formed based on members having a common preference for an item listing classification option of the item listing classification; and providing the ranked set of item listings for presentation as search results for the search query) as recited in claims 1, 8 & 17. Thus, claims 1, 8 & 17 are allowed. Dependent claims 2-7, 9-16 & 18-20 are allowed at least by virtue of their dependencies from claims 1, 8 & 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            June 2, 2021